Appeal by relator from an order of the Supreme Court made at Washington County Special Term, January 3, 1944, dismissing his writ of habeas corpus and remanding him to custody. Relator is serving a sentence imposed upon him, of not less than fifteen years and its maximum his natural life, as a fourth offender. He questions the validity of his sentence upon the ground ihat his third conviction, thus counted upon, was obtained while he was serving a sentence imposed upon his second conviction and that it was for a felony committed prior to the date of his second conviction. Relator’s contention cannot be upheld. The additional punishment provided for by section 1942 of the Penal Law applies irrespective of chronology in the commissions of and convictions for the three prior felonies. (Matter of Terwilliger r. Turk, *844156 Misc. 246; Matter of Terwilliger v. Eaton, 164 Misc. 776.) The other questions which relator seeks to raise in the proceeding may not be considered through the office of a writ of habeas corpus. Order affirmed, without costs. All concur.